 

Exhibit 10.5


 


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of this 18th day of November, 2005 by and between Advanced Life
Sciences, Inc., an Illinois corporation (“ALS”), and Ze-Qi Xu, Ph.D. (the
“Executive”) to amend the terms of that certain Employment Agreement dated
April 11, 2005 between ALS and the Executive (the “Agreement”).

 

WHEREAS, ALS and the Executive entered into the Agreement on April 11, 2005;

 

WHEREAS, the parties wish to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the parties hereto,
intending to be legally bound, agree as follows:

 

1.               Incorporation of the Agreement.  All capitalized terms which
are not defined herein shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same was set
forth in its entirety.  To the extent any terms and provisions of the Agreement
are inconsistent with the amendments set forth in Paragraph 2 below, such terms
and provisions shall be deemed superseded hereby.  Except as specifically set
forth herein, the Agreement shall remain in full force and effect and its
provisions shall be binding on the parties hereto.

 

2.               Amendment of the Agreement.  The Agreement is hereby amended as
follows:

 

a.               Section 4(a) of the Agreement shall be deleted in its entirety
and replaced with the following language:

 

“Salary.  The Company shall pay to the Executive an annual base salary of
$180,000 (“Base Salary”), payable in substantially equal installments no less
frequently than monthly in accordance with the Company’s applicable payroll
practices.  The amount of Base Salary shall be reviewed annually by the Chief
Executive Officer to determine whether to increase the Base Salary on a
prospective basis.  The Executive’s Base Salary shall not be reduced after any
increase, without the Executive’s consent.”

 

b.              Section 4(b) of the Agreement shall be deleted in its entirety
and replaced with the following language:

 

“Bonus.  The Executive shall be eligible to participate throughout the Term in
the Company’s annual bonus plan or any similar or successor bonus plan (“Bonus
Plan”) in accordance with the Company’s compensation practices and the terms and
provisions of the Bonus Plan.  During the 2006 fiscal year of the Company, the
maximum bonus that the Executive may receive is $75,000.”

 

3.               Effectuation.  Except as amended by this Amendment, the
provisions of the Agreement shall continue for all purposes without interruption
and the Agreement shall remain in full force and effect. The amendment to the
Agreement contemplated by this Amendment shall be deemed effective as of
November 1, 2005.

 

--------------------------------------------------------------------------------


 

4.               Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Employment Agreement]

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

EXECUTIVE

ADVANCED LIFE SCIENCES, INC.

 

 

 

 

By:

/s/ Ze-Qi Xu

 

By:

/s/ Michael T. Flavin

 

Name:

Ze-Qi Xu, Ph.D.

Name:

Michael T. Flavin, Ph.D.

 

 

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------

 